In the

        United States Court of Appeals
                            For the Seventh Circuit
                                 ____________________ 
No. 15‐1928 
MICHAEL L. THOMPSON, 
                                                            Plaintiff‐Appellant, 
                                                    v. 
                                                      
WILLIAM HOLM, et al., 
                                                          Defendants‐Appellees. 
                                  ____________________ 

               Appeal from the United States District Court for the 
                         Eastern District of Wisconsin. 
                No. 13‐CV‐930 — Nancy Joseph, Magistrate Judge. 
                                 ____________________ 

   SUBMITTED DECEMBER 4, 2015*— DECIDED JANUARY 4, 2016 
                                  ____________________ 

      Before RIPPLE, ROVNER, and WILLIAMS, Circuit Judges. 
   ROVNER,  Circuit  Judge.  Michael  Thompson,  a  Muslim  in‐
mate  incarcerated  at  Waupun  Correctional  Institution  in 
Wisconsin, sued members of the prison staff for violating his 
right  under  the  First  Amendment  to  exercise  his  religion 
                                                 
     * After examining the briefs and the record, we have concluded that 

oral argument is unnecessary. Thus the appeal is submitted on the briefs 
and the record. See FED. R. APP. P. 34(a)(2)(C). 
2                                                        No. 15‐1928 

freely. The violation occurred, Thompson says, when for two 
days  prison  staff  prevented  him  from  fasting  properly  dur‐
ing Ramadan. The district court granted the defendants’ mo‐
tion  for  summary  judgment.  Because  Thompson  presented 
evidence  from  which  a  jury  could  reasonably  find  that  the 
defendants  violated  his  free  exercise  rights,  we  vacate  the 
judgment and remand for further proceedings.  
    Because we are reviewing a grant of summary judgment, 
we  recount  the  facts  in  the  light  most  favorable  to  Thomp‐
son,  the  nonmoving  party.  See  Tradesman  Int’l,  Inc.  v.  Black, 
724  F.3d  1004,  1009  (7th  Cir.  2013). A  central  religious  prac‐
tice of the Islamic faith is a sunrise‐to‐sunset fast during the 
month of Ramadan. The prison normally accommodates this 
practice  by  providing  Ramadan  “meal  bags”  at  sunset  to 
each Muslim prisoner listed as eligible. The prison’s chaplain 
determines eligibility. Each Ramadan meal bag contains two 
meals:  the  post‐sunset  dinner  and  the  next  morning’s  pre‐
sunrise breakfast. A prisoner who eats at the prison cafeteria 
during  Ramadan  forfeits  his  right  to  the  meal  bags  for  the 
rest of the month‐long fast. Thompson, a practicing Muslim, 
began  fasting  for  Ramadan  after  sunrise  on  August  11, 
2010—the first day of Ramadan. He received his daily meal 
bags until August 21, about one‐third into the month. 
   The  events  leading  up  to  the  interruption  of  his  meal 
bags on August 21 are disputed. Thompson says that shortly 
before  August  21,  as  he  was  on  his  way  back  to  his  cell, 
Randall  Lashock,  a  prison  guard,  handed  him  a  meal  bag. 
When  Thompson  arrived  at  his  cell,  he  found  that  a  guard 
had already left a meal bag for  him there.  Thompson could 
not  leave  his  cell  to  return  the  extra  bag  without  risking  a 
conduct  violation,  so  he  left  one  of  the  two  bags  unopened 
No. 15‐1928                                                          3

for  Lashock  to  retrieve.  Lashock  asserts  that  when  he  later 
retrieved that extra meal bag from Thompson’s cell, he found 
Thompson eating from both bags.  
     Thompson  received  no  meal  bags  on August  21  and  22. 
Lashock was supposed to deliver the Ramadan meal bags to 
every prisoner on the  eligibility list. But on those two  days, 
Lashock brought Thompson nothing, even though, some ev‐
idence suggests, he remained on the list. Receiving no meals, 
and learning from Sergeants Bruce Bleich and Matthew Lar‐
son when he complained to them that he would have to go 
to  the  cafeteria  if  he  wanted  to  eat,  Thompson  felt  pressure 
to break his fast by going to the cafeteria. But he knew that 
under  the  prison’s  policy  he  could  not  do  that  without  for‐
feiting meal bags for the rest of the month‐long fast. He also 
had hunger pangs  and felt tired  and unwell. Because of his 
hunger, exhaustion, and anxiety, he missed one of his morn‐
ing  prayers  and  did  not  properly  experience  Ramadan, 
which is meant to be a time of peace and focus.  
    The  reason  that  Lashock  kept  the  meal  bags  from 
Thompson is also contested. Lashock told Thompson that his 
name  was  removed  from  the  eligibility  list  because  he  had 
stolen the extra bag; Lashock swears that he wrote a conduct 
report  accusing  Thompson  of  the  theft.  But  the  defendants 
admit  that  no  one  has  found  any  report  of  this  accusation. 
And  in  an  affidavit  the  prison’s  current  chaplain,  who 
checked the records of the eligibility lists, said that he found 
no evidence of a theft complaint about Thompson or his re‐
moval from the Ramadan list. 
   While  he  was  receiving  no  meal  bags,  Thompson  asked 
other prison officials to explain why Lashock was not bring‐
ing him food, and those explanations, too, are now disputed. 
4                                                       No. 15‐1928 

Thompson  says  that  Sergeants  Bleich  and  Larson  told  him 
that Captain William Holm had  ordered  his name removed 
from the list because he had stolen a meal bag; they too re‐
fused to bring him any meals. But Holm now asserts, as do 
Lashock  and  the  sergeants,  that  they  did  not  remove 
Thompson from the list and had no authority to do so; only 
the chaplain could do that.  
    Also, as he was receiving no meals, Thompson filed two 
formal,  written  complaints  that  themselves  produced  con‐
flicting results. The investigator of the first complaint report‐
ed  that,  according  to  Holm,  Thompson  had  not  been  re‐
moved  from  the  Ramadan  list  but  that  he  might  receive  a 
conduct report for theft of a meal bag. The investigator of the 
second  complaint  reported,  however,  that  Thompson  was 
taken  off  the  Ramadan  list  for  two  days.  Everyone  agrees, 
though,  that  on August  23,  Thompson  received  a  Ramadan 
meal bag at sunset and continued to receive a bag each day 
until the end of Ramadan. 
    Thompson  sued  Lashock,  Holm,  Bleich,  and  Larson  un‐
der  42  U.S.C.  §  1983  for  violating  his  First  Amendment 
rights,  and  the  defendants  moved  for  summary  judgment. 
(Other  claims  are  not  at  issue  on  appeal.)  They  argued: 
(1) the  lack  of  meal  bags  for  two  days  did  not  substantially 
burden Thompson’s free‐exercise rights; (2) any burden was 
reasonably related to punishing his theft, a legitimate peno‐
logical  interest;  (3)  none  of  the  defendants  was  personally 
involved in the alleged constitutional violation; (4) damages, 
the only requested relief, were unavailable because Thomp‐
son  could  not  prove  physical  injury  or  that  the  defendants 
had  acted  recklessly  or  with  “callous  indifference”;  and 
(5) qualified immunity shielded them. 
No. 15‐1928                                                            5

    Thompson  responded  that  the  defendants  unlawfully 
withheld  his  meal  bags.  He  countered  the  defendants’  five 
arguments as follows: (1) by forcing him to choose between 
adequate  nutrition  and  a  central  tenant  of  his  religion,  the 
defendants  substantially  burdened  his  free‐exercise  rights; 
(2) no valid penological interest justified the burden; (3) the 
evidence  reasonably  reflects  that  the  defendants  were  per‐
sonally involved in withholding the bags to pressure him to 
break his fast; (4) he is entitled to punitive damages because 
the defendants intentionally violated his rights; and (5) qual‐
ified  immunity  is  unavailable  because  accommodation  of  a 
prisoner’s religious diet is a clearly established right. 
    A magistrate judge, presiding by consent, granted the de‐
fendants’  motion  for  summary  judgment.  The  judge  ruled 
that receiving no meal bags for just two days was not a sub‐
stantial  burden  on  Thompson’s  free  exercise  rights  because 
he  kept  fasting,  praying,  and  reading  the  Koran.  The  judge 
reached no other arguments.  
    On  appeal  Thompson  challenges  the  entry  of  summary 
judgment. To survive summary judgment, Thompson had to 
submit  evidence  from  which  a  jury  could  reasonably  find 
that  the  defendants  personally  and  unjustifiably  placed  a 
substantial  burden  on  his  religious  practices.  See,  e.g., 
Hernandez  v.  Comm’n  of  Internal  Revenue,  490  U.S.  680,  699 
(1989);  Vinning‐El  v.  Evans,  657  F.3d  591,  592  (7th  Cir.  2011); 
Nelson v. Miller, 570 F.3d 868, 879–80 (7th Cir. 2009); Lovelace 
v. Lee, 472 F.3d 174, 187 (4th Cir. 2006). A substantial burden 
“put[s]  substantial  pressure  on  an  adherent  to  modify  his 
behavior and to violate his beliefs.” Thomas v. Review Bd., 450 
U.S.  707,  717–18  (1981);  see  also  Nelson,  570  F.3d  at  878 
(7th Cir.  2009);  Koger  v.  Bryan,  523  F.3d  789,  799  (7th  Cir. 
6                                                       No. 15‐1928 

2008). A burden is unjustified if it is not reasonably related to 
a legitimate penological interest. Turner v. Safley, 482 U.S. 78, 
89–91 (1987). 
    We  begin  our  analysis  by  asking  whether  the  denial  of 
meal  bags  substantially  burdened  Thompson’s  free  exercise 
rights. The answer is yes. Without the meal bags, Thompson 
was  forced  to  choose  between  foregoing  adequate  nutrition 
or  violating  a  central  tenant  of  his  religion.  Facing  that 
choice  for  “only”  two  days  was  not,  as  defendants  argue,  a 
“de  minimis”  burden.  Not  only  did  Thompson  receive  no 
proper meal for 55 hours, leaving him weak and tired, he did 
not know if he would ever be put back on the Ramadan list 
and  get  regular  food.  This  uncertainty  put  pressure  on  him 
to resign himself to the cafeteria; the anxiety left him unable 
to practice Ramadan properly.  
    We have repeatedly held that forcing an inmate to choose 
between daily nutrition and religious practice is a substantial 
burden. See Nelson, 570 F.3d at 879 (ruling that inmate’s free 
exercise  rights  were  substantially  burdened  when  prison 
forced him to choose between his religious practice and ade‐
quate nutrition by denying his request for meatless meals on 
Fridays);  Hunafa  v.  Murphy,  907  F.2d  46,  47  (7th  Cir.  1990) 
(reasoning  that  failure  to  ensure  that  preparation  of  meals 
kept pork separate from other food substantially burdened a 
Muslim prisoner’s religious practice because it forced him to 
“an  improper  choice  between  adequate  nutrition  and  ob‐
servance of the tenets of his faith”); see also Love v. Reed, 216 
F.3d  682,  689–690  (8th  Cir.  2000)  (ruling  prison’s  failure  to 
accommodate prisoner’s religious diet substantially burden‐
some  and  rejecting  prison’s  suggestion  that  the  prisoner 
could fast as an alternative to the prison’s accommodation of 
No. 15‐1928                                                           7

the  desired  diet);  McElyea  v.  Babbitt,  833  F.2d  196,  198  (9th 
Cir.  1987)  (“Inmates  …  have  the  right  to  be  provided  with 
food  sufficient  to  sustain  them  in  good  health  that  satisfies 
the dietary laws of their religion.”).  
    We next consider whether Thompson produced sufficient 
evidence that all the defendants were personally involved in 
imposing  this  burden.  See  Knight  v.  Wiseman,  590  F.3d  458, 
462–63 (7th Cir. 2009). Once again, the answer is yes. We con‐
sider  the  defendants  individually,  beginning  with  Lashock. 
He  was  responsible  for  delivering  the  meal  bags  to  all  in‐
mates on the eligibility list. Yet he personally denied them to 
Thompson  for  two  days  even  though,  as  one  could  infer 
from  the  evidence,  Thompson  remained  on  the  list.  As  to 
Holm,  Thompson  swears  that  Bleich  and  Larson  told  him 
that Holm personally removed him from the list, thus over‐
riding  the  role  of  the  chaplain.  Moreover,  a  jury  reasonably 
could  infer  from  the  conflicting  grievance  report  investiga‐
tions that Holm lied about whether he had removed Thomp‐
son from the meal list. Finally, as to Bleich and Larson, they 
also bear responsibility for depriving Thompson of his food. 
By  (falsely)  telling  Thompson  that  Holm  had  removed  him 
from the religious meal list, refusing to bring him any meals, 
and warning him to go to the cafeteria if he wanted to eat, a 
jury reasonably could infer that they were involved in a joint 
effort to pressure Thompson to break his fast. From this evi‐
dence, construed in Thompson’s favor, a jury could find that 
all the defendants were personally involved in intentionally 
denying Thompson the meal bags.  
   The  record  also  undermines  the  defendants’  argument 
that, because Thompson supposedly stole a meal bag, with‐
holding his meal bags for two days was justified. The record, 
8                                                          No. 15‐1928 

construed  favorably  to  Thompson,  supports  an  inference 
that Lashock fabricated the charge of theft: Although he as‐
serts that he wrote a conduct report for the theft, none exists, 
and  the  chaplains’  records  contain  no  record  of  theft.  If 
Lashock  lied  about  the  theft,  his  dishonesty  can  imply  that 
he is guilty of intentionally withholding the bag. See Reeves v. 
Sanderson  Plumbing  Products,  Inc.,  530  U.S.  133,  147  (2000) 
(observing  “the  general  principle  of  evidence  law  that  the 
factfinder is entitled to consider a partyʹs dishonesty…as af‐
firmative  evidence  of  guilt”  (internal  quotation  marks  and 
citations  omitted)).  In  any  case,  without  a  finding  of  theft, 
denying  him  food  and  removing  Thompson  from  the  meal 
list  is  not  justified.  A  prison  official’s  mere  belief  in  an  in‐
mate’s guilt is insufficient to justify denying a liberty interest 
that the inmate retains. See Gilbert v. Cook, 512 F.3d 899, 901 
(7th  Cir.  2008)  (“One  major  function  of  the  due  process 
clause  is  to  ensure  that  a  wrongdoer’s  punishment  comes 
after a hearing, rather than being meted out on the spot by a 
public official[] … .”).  
     Their next argument is that damages are unavailable. But 
Thompson’s evidence, construed favorably to him, supports 
the inference the defendants acted intentionally and thus re‐
futes  the  contention  that  damages  are  unavailable.  If  a  trier 
of  fact  credits  Thompson’s  evidence  that  the  defendants  in‐
tentionally violated his rights, he may receive both nominal 
and  punitive  damages.  See  Thomas  v.  Ill.,  697  F.3d  612,  614 
(7th  Cir.  2012);  Calhoun  v.  DeTella,  319  F.3d  936,  941–42  (7th 
Cir. 2003); Rowe v. Shake, 196 F.3d 778, 781 (7th Cir. 1999). 
    The defendants’ final argument is that qualified immuni‐
ty shields them. But we have held that “a prisoner’s religious 
dietary  practice  is  substantially  burdened  when  the  prison 
No. 15‐1928                                                            9

forces him to choose between his religious practice and ade‐
quate nutrition.” Nelson, 570 F.3d at 879; see also Hunafa, 907 
F.2d  at  47  (7th  Cir.  1990).  Other  circuits  also  observe  that  a 
prisoner  has  a  “clearly  established  …  right  to  a  diet  con‐
sistent with his … religious scruples,” including proper food 
during  Ramadan.  Ford  v.  McGinnis,  352  F.3d  582,  597  (2nd 
Cir. 2003); see also Lovelace, 472 F.3d at 198–99; Love, 216 F.3d 
at 689–690; Makin v. Colo. Dep’t of Corr., 183 F.3d 1205, 1212–
13 (10th Cir. 1999); McElyea, 833 F.2d at 198. Because the evi‐
dence supports an inference that the defendants intentional‐
ly  and  unjustifiably  forced  this  burdensome  choice  on 
Thompson, qualified immunity is unavailable. 
   We  end  with  two  observations.  First,  we  repeat  that  we 
have  construed  the  facts  in  the  light  most  favorable  to 
Thompson.  A  jury  may  find  the  facts  to  be  otherwise.  Sec‐
ond, we encourage the district court on remand to consider 
recruiting counsel for Thompson. 
   Accordingly,  we  VACATE  the  judgment.  This  case  is 
REMANDED  for  further  proceedings  consistent  with  this 
order.